DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 31-43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,952,518.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the patented claim 1 and instant claim 31 are minor and obvious from each other.  Patented claim 1 pertains to a species of the instant claim 31 and therefore anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species should the genus issue as a patent after the species.  For example, instant claim 31 pertains to an apparatus with a head and a cradle with an opening extended longitudinally.  Patented claim 1 pertains to an apparatus with a head and a cradle with an opening extended longitudinally configured to hold a container.  That is the only difference.  Therefore, the instant claim 31 is a broader version of the patented claim 1.  Furthermore, in the instant claim 31, the claimed limitations can be found in the patented claim 1.  Any infringement over the patented claim 1 would also infringe over the instant claim 31.  Hence the instant claim 31 does not differ from the scope of the patented claim 1.  In 214 USPQ 761, In re Van Ornum and Stang, broad claims in an application were held to be obvious double patenting over previous narrow claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 56-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lax (US 2010/0175261).
Regarding claim 56, Lax teaches a personal care device, comprising: a head (14, Fig 1-7) supporting a personal care implement (16); and a handle (12) longitudinally extending from the head (as shown in Fig 1-4, 6-7) to a break-away closure (20) normally closing an outlet (near 18, best shown in Fig 6-7) to a personal care composition (24) confined in the handle, the break-away closure configured to be broken away from the handle to open the outlet for enabling the personal care composition to be dispensed from the handle through the outlet (¶ [42]; also as shown in Fig 7).  
Lax further teaches in claim 57 wherein the break-away closure is connected frangibly to the handle (¶ [38, 42]; also as shown in Fig 7); and in claim 58 wherein the 
Regarding claim 59, Lax teaches a handle assembly, comprising: a head (14, Fig 1-7) configured to connect to a personal care implement (16); a handle (12) longitudinally extending from the head (as shown in Fig 1-4, 6-7) to a break-away closure (20) normally closing an outlet (near 18, best shown in Fig 6-7) to a personal care composition (24) confined in the handle, the break-away closure configured to be broken away from the handle to open the outlet for enabling the personal care composition to be dispensed from the handle through the outlet (¶ [42]; also as shown in Fig 7).  
Lax further teaches in claim 60 wherein the break-away closure is connected frangibly to the handle (¶ [38, 42]; also as shown in Fig 7); and in claim 61 wherein the personal care implement is connected releasably to the head (¶ [41]; examiner notes claim does not require the personal care implement to be removable in one piece). 
Regarding claim 62, Lax teaches a method, comprising: providing a head (14, Fig 1-7) supporting a personal care implement (16), and a handle (12) longitudinally extending from the head (as shown in Fig 1-4, 6-7) to a break-away closure (20) normally closing an outlet (near 18, best shown in Fig 6-7) to a personal care composition (24); opening the outlet by breaking the break-away closure away from the handle; and dispensing the personal care composition from the handle through the outlet (¶ [42]).  
Regarding claim 63, Lax teaches a method, comprising: providing a head (14, Fig 1-7) configured to be connected to a personal care implement (16), and a handle .

Allowable Subject Matter
Claims 44-55 are allowed.
The following is a statement of reasons for allowance:  claim 44 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record, Jimenez et al (US 8,882,380), does not teach “a cradle longitudinally extending from the head to a proximal extremity open to the cradle, and an elongate opening open to the cradle and extending longitudinally between the head and the proximal extremity and defined by mutually respective longitudinal edges” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 44.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,814,661 to Tomassetti is directed to the state of the art as a relevant teaching of the claimed invention of a razor with reservoir in the handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754